Motion for permission to proceed as a poor person and for assignment of counsel upon appeal from an order returning defendant to Matteawan State Hospital for a retention proceeding pursuant to the *616provisions of GPL 730.50 (subd. 5). Motion denied and appeal dismissed sua sponte on the ground that the order sought to be appealed is nonappealable. Writ of habeas corpus, returnable March 3, 1972 at Matteawan State Hospital and transferred to Supreme Court, Saratoga County, remanded to Special Term, Part VII, Dutchess County for disposition. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Reynolds, JJ., concur.